Citation Nr: 0022689	
Decision Date: 08/28/00    Archive Date: 09/01/00

DOCKET NO.  96-02 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

1.  Entitlement to an increased rating for status post 
hysterectomy with removal of both ovaries, currently 
evaluated as 50 percent disabling.

2.  Entitlement to a compensable rating for chronic 
bronchitis prior to August 29, 1994, and in excess of 10 
percent for service-connected chronic bronchitis from August 
29, 1994.

3.  Entitlement to a compensable rating for cholecystectomy 
with appendectomy, anemia.

4.  Entitlement to an increased rating for paroxysmal atrial 
tachycardia, currently evaluated as 10 percent disabling.

5.  Entitlement to an initial disability evaluation in excess 
of 60 percent for residuals of rectocele surgery from 
February 19, 1993 to April 26, 1995, and a compensable 
evaluation on and after July 1, 1995.




REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1976 to 
November 1976 and from May 1983 to October 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  The RO affirmed the 50 percent evaluation 
for status post hysterectomy with removal of both ovaries, 
the noncompensable evaluation for bronchitis, and the 
noncompensable evaluation for cholecystectomy with 
appendectomy and anemia.  The RO granted an increased 
(compensable evaluation of 10 percent for paroxysmal atrial 
tachycardia effective February 17, 1993.  The RO granted 
entitlement to service connection for rectocele with 
assignment of 60 percent evaluation effective February 19, 
1993, 100 percent effective April 27, 1995, and a 
noncompensable evaluation effective July 1, 1995.

The veteran disagreed with the RO's determination for each of 
the five issues stated in the August 1995 rating decision and 
filed a timely notice of disagreement in August 1995.  The 
statement of the case that followed addressed only the issue 
of the evaluation for service-connected residuals of 
rectocele surgery.  

The veteran requested and was granted a 90-day extension on 
her appeal and a timely substantive appeal was filed in 
December 1995.  A supplemental statement of the case, which 
addressed each of the issues to which the veteran filed 
notice of disagreement was subsequently issued.

The appellant relocated and jurisdiction of her claim was 
assumed by the RO in Phoenix, Arizona in August 1998..

In November 1998 the RO affirmed its decisions in the August 
1995 rating action, with the exception of a grant of a 10 
percent disability evaluation for service-connected chronic 
bronchitis effective August 29, 1994.  

In addition, the RO granted service connection for the 
following disabilities: status post repair of cystocele with 
urinary incontinence and retention with an evaluation of 30 
percent effective September 16, 1991 to February 18, 1993 and 
from July 1, 1995; degenerative arthritis of thoracic and 
lumbar spine with an evaluation of 10 percent effective 
October 7, 1991; paresthesia left lateral thigh with an 
evaluation of 0 percent effective October 7, 1991; and, 
adhesions from multiple abdominal surgeries with obstipation, 
chronic abdominal pain with an evaluation of 30 percent 
effective July 1, 1995.  As this was a full grant of the 
benefits sought and no appeal has been therefrom, these 
issues are not before the Board for appellate review.


FINDINGS OF FACT

1.  The veteran is status post total hysterectomy with 
removal of both ovaries.

2.  Moderate bronchitis symptomatology of considerable night 
or morning cough, slight dyspnea on exercise and scattered 
bilateral rales was not shown in the evidence prior to August 
29, 1994. 

3.  Chronic bronchitis has been productive of moderately 
severe impairment with persistent cough at intervals through 
the day, considerable expectoration, and beginning chronic 
airway obstruction from August 29, 1994.

4.  Cholecystectomy with appendectomy is not shown to be 
productive of any ascertainable residuals, she had a 
hemoglobin level of 12.5 grams per deciliter (g/dl) and she 
presented no complaints of fatigue, weakness, or headaches.

5.  Attacks of paroxysmal atrial tachycardia are not frequent 
and severe, nor does electrocardiogram (ECG) document more 
than four episodes per year.

6.  There is no competent evidence showing that the veteran 
currently experiences any residuals of rectocele surgery. 


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 50 percent 
for status post total hysterectomy have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991);  38 C.F.R. §§ 4.7, 4.116, 
Diagnostic Code 7617 (1999).

2.  The criteria for a compensable evaluation for chronic 
bronchitis prior to August 29, 1994 have not been met; the 
criteria for an increased evaluation of 30 percent for 
chronic bronchitis on and after August 29, 1994 have been 
met.  38 U.S.C.A. §§ 1155, 5107;  38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.97, Diagnostic Code 6600 (1996); 4.97, Diagnostic Code 6600 
(1999).

3.  The criteria for a compensable evaluation for 
cholecystectomy with appendectomy, anemia have not been met.  
38 U.S.C.A. §§ 1155, 5107;  38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.114, Diagnostic Codes 7318, 7346 (1999), 4.117, Diagnostic 
Code 7700 (1995 and 1999).

4.  The criteria for an evaluation in excess of 10 percent 
for paroxysmal atrial tachycardia are not met.  38 U.S.C.A. 
§§ 1155, 5107;  38 C.F.R. §§ 4.1, 4.3, 4.7, 4.104, Diagnostic 
Code 7013 (1996); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.104, 
Diagnostic Code 7010 (1999).

5.  The criteria for an increased (compensable) evaluation 
for residuals of rectocele surgery have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.116, Diagnostic Code 7624 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Status Post Hysterectomy with Removal of Both Ovaries

Service medical records show that the veteran underwent a 
total vaginal hysterectomy in April 1985.  A cyst of the left 
ovary was diagnosed in March 1986.

Post-service medical records show that the veteran underwent 
bilateral salpingo-oophorectomy (surgical removal of a 
uterine tube and ovary) and lysis of adhesions in August 
1990.

Pursuant to her February 1990 claim for service connection 
for hysterectomy, in a May 1991 rating decision, the RO 
granted service connection for status post hysterectomy with 
removal of both ovaries and assigned a 30 percent evaluation 
from the date the veteran filed her claim.  A 100 percent 
evaluation was assigned upon admission to the hospital and 
subsequently for six months; thereafter, a 50 percent 
evaluation was assigned.

In August 1994 the veteran filed a claim for an increased 
evaluation for status post hysterectomy with removal of both 
ovaries for which she was rated 50 percent disabling.  

In an August 1995 rating decision, the RO denied the 
veteran's claim for an increase and continued the 50 percent 
disability evaluation.  The veteran filed a timely notice of 
disagreement and substantive appeal to the RO's 
determination.

In July 1998, the veteran underwent VA examination for 
gynecological conditions.  Pelvic examination revealed good 
anterior support with no loss of urine in the supine position 
with Valsalva maneuver.  The apex of the vagina was tender.  
There were no parametrial or pelvic masses.

Chronic Bronchitis

While in service, in August 1985, the veteran reported that 
she had lung congestion and difficulty breathing.  X-rays 
showed that her lungs were clear and well expanded.  The 
diagnosis was viral bronchitis with mild bronchiospasm.  
Medical records dated in September 1985 revealed the veteran 
had persistent symptomatic obstructive airway disease.  It 
was noted that the exact etiology was unclear.  In an 
evaluation of the veteran's condition, the examiner 
considered that the veteran might have asthma.  Rule-out 
adult bronchiolitis and developing bronchiolitis obliterans 
was diagnosed.

The veteran was before the Medical Board for evaluation in 
April 1986.  It was noted in the report of the Medical Board 
that pulmonary function tests (PFTs) showed that the veteran 
had mild obstruction and a slightly decreased forced 
expiratory volume in one second (FEV-1) percent.

In November 1986 the veteran was diagnosed with recurrent 
acute mild bronchospasm.  VA examination in February 1990 
revealed clear lungs.  Also, in July 1990 the veteran's upper 
airway was clear and she was diagnosed with history of 
bronchitis.

In May 1991 the RO granted service connection for history of 
bronchitis with borderline PFTs with a zero percent 
evaluation from February 9, 1990.  

In August 1994, the veteran filed a claim for a compensable 
evaluation for chronic bronchitis.  Her claim was denied in 
an August 1995 rating decision.  She filed a timely notice of 
disagreement and a substantive appeal.

The veteran underwent a VA examination in August 1998.  It 
was noted in the examination report that she is a nonsmoker 
and has had a cough and shortness of breath with perennial 
bronchitis.  On examination she had expiratory wheezes and 
cough on forced expiration.  The diagnosis was chronic 
bronchitis.

Pulmonary function analysis conducted in August 1998 revealed 
a mild obstructive lung defect.  A history of chronic 
bronchitis was noted.  It was also noted that the veteran had 
a strong barking cough throughout testing. The airway 
obstruction was confirmed by the decrease in flow rate at 
peak flow and flow at 25, 50 and 75 percent of the flow 
volume curve.  Lung volumes were within normal limits.  There 
was a moderate decrease in diffusing capacity.  The veteran 
had a FEV-1 of 86; FEV-1 was changed by 10 percent.  Forced 
expiratory flow rate (FEF) was 25-75 changed by 45 percent.  
The interpretation was mild response to bronchodilator.  The 
diagnoses were possible mild obstruction defect and isolated 
decreased diffusion capacity of carbon monoxide (DLCO).

In November 1998 the RO increased the veteran's evaluation 
for chronic bronchitis from zero to 10 percent effective 
August 29, 1994, the date she filed her claim for an 
increased evaluation for bronchitis. 


Cholecystectomy with Appendectomy, Anemia

Service medical records dated in December 1984 show a 
diagnosis of anemia, resolving.  In April 1985 the veteran 
complained of cramping on her left lower side.  On 
examination, her abdomen was soft with no masses or 
tenderness.

In October 1986 the veteran underwent a cholecystectomy and 
appendectomy.  She tolerated the procedures well and left the 
operating room in satisfactory condition.

In February 1990 she was diagnosed with abdominal pain, 
questionable duodenitis.  She was hospitalized for 4 days in 
February 1990 and chronic duodenitis was diagnosed.  At that 
same time, she was diagnosed with status post gallbladder 
surgeries and mild anemia.

VA examination in July 1990 revealed that the veteran's 
abdomen was soft and benign.  There was some tenderness on 
the low part of the abdomen above the pubic and lower 
quadrants. 

In May 1991 the RO granted service connection for residuals 
of cholecystectomy with appendectomy, anemia and assigned a 
noncompensable evaluation effective from February 9, 1990.  
In September 1991 the veteran filed a claim for a compensable 
evaluation for residuals of cholecystectomy with 
appendectomy, anemia which the RO denied in August 1995.  

X-rays of the abdomen in November 1994 showed unremarkable 
bowel gas pattern with scattered fecal debris throughout the 
colon.  There were surgical clips in the gallbladder fossa.

Examination of the abdomen while the veteran was hospitalized 
in 1995 revealed it was protuberant and nontender with no 
palpable masses.

VA examination in July 1998 revealed that the veteran's 
abdomen had generalized tenderness to light palpation.  She 
complained of continuing abdominal pain.  It was noted that 
in the past she was treated for anemia, which she had since 
young adulthood.  It was further noted that she takes B12 for 
her anemia because of intolerance of the iron.  In pertinent 
part, the diagnosis was history of anemia.  There were no 
complaints or specific findings referable to cholecystectomy 
with appendectomy noted.  Clinical laboratory report provided 
a hemoglobin count of 12.5 g/dl.

Paroxysmal Atrial Tachycardia

Service medical records show that the veteran was diagnosed 
with palpitations and sinus tachycardia secondary to iron 
deficiency anemia in March 1986.  

She filed a claim for heart trouble in February 1990.  At the 
time of VA examination in July 1990 she complained of chest 
pains and periodic palpitation.  X-rays taken in August 1990 
showed a normal heart.

In May 1991 the RO granted service connection for paroxysmal 
atrial tachycardia and assigned a noncompensable evaluation 
effective in February 1990.  In September 1991 the veteran 
filed a claim for a compensable evaluation for paroxysmal 
atrial tachycardia.  In August 1995 the RO assigned a 10 
percent disability evaluation for paroxysmal atrial 
tachycardia effective February 17, 1993, the date she was 
diagnosed, by VA Medical Center (MC), with palpitations.

The veteran was seen by VA on February 17, 1993 for treatment 
and evaluation of palpitations.  She reported that she had 
fluttering while on active duty.  She further reported that 
over the last several weeks she had increased palpitations 
which she described as a "dropping feeling" in her chest 
and throat associated with lightheadedness.  The diagnosis 
was palpitations, symptomatic.

Examination conducted while the veteran was hospitalized in 
April 1995 revealed that her heart had regular rate and 
rhythm, without murmurs, rubs or gallops.

An electrocardiogram (EKG) report dated in July 1997 showed 
preserved overall left ventricular function.  There were no 
intracardiac masses seen.  No valvular abnormalities were 
identified.

On VA examination in July 1998 the veteran reported that she 
had had paroxysmal atrial tachycardia since 1985.  She 
reported further that she is on beta-blockers.  She stated 
that she had three episodes the previous week.  

She further stated that during episodes she took additional 
beta-blockers.  Examination revealed a normal pulse, regular 
sinus rhythm and no murmurs.  The diagnosis was paroxysmal 
atrial tachycardia treated with beta-blockers.  EKG revealed 
normal findings.  Sinus rhythm was also normal.

Rectocele

Service medical records in April 1985 reveal that while 
hospitalized, physical examination of the veteran showed 
evidence of a cystocele and rectocele.

Biopsy of the left and posterior bladder walls, in March 
1992, revealed no significant inflammation.  It was noted 
that the mucosa appeared slightly edematous, but mast cells 
were rare and within normal limits.  In December 1993 the 
veteran complained of feeling pressure against her rectum 
especially with bowel movements.  She complained of constant 
constipation.  The diagnosis was chronic constipation.

Medical records dated in June 1994 show that the veteran 
demonstrated colonic inertia and what appeared to be anatomic 
difficulty with defecation.  A defecography showed large 
rectocele of the anterior rectal wall on evacuation.  She was 
unable to spontaneously evacuate on her own.  Evacuation 
required forceful bending over and manual compression on the 
pelvis and she was unable to completely evacuate.

In August 1994 the veteran filed a claim for service 
connection for rectocele as secondary to the service-
connected status post hysterectomy and removal of ovaries, 
cholecystectomy with appendectomy.

X-rays taken in October 1994 showed there were 52 markers 
scattered about the colon.  The bowel gas pattern was 
otherwise unremarkable.  No calculi were seen and there were 
no bony abnormalities.


The veteran was hospitalized from April 27, 1995 to May 1, 
1995 for elective repair of her rectocele.  She reported 
bowel movements at a frequency of approximately every other 
day, until approximately 10 years previously when she had 
undergone a vaginal hysterectomy.  At the time of the 
examination she reported going as long as one week in between 
bowel movements.  A voiding defogram revealed evidence of a 
large rectocele.  She denied diarrhea or bowel incontinence.  
Rectal examination demonstrated a loose sphincter tone, with 
heme negative and no masses.  

Medical records dated in April 1996 diagnosed chronic bowel 
problems.  It was noted on an examination report in August 
1997 that a recent rectocele repair was performed but "not 
sure if cystocele repaired."

In August 1995 the RO granted service connection for 
rectocele with an evaluation of 60 percent effective February 
19, 1993, as the evidence showed that the veteran had severe 
symptoms requiring intermittent catheter use to empty her 
bladder, constipation and pelvic pain.  100 percent was 
granted from April 27, 1995, based on her rectocele surgery 
and treatment, which necessitated convalescence.  Zero 
percent was assigned from July 1, 1995.

The veteran disagreed with the disability evaluation assigned 
for her residuals of rectocele surgery and filed a timely 
notice in August 1995, followed by the timely filing of a 
substantive appeal to the Board.

VA examination in July 1998 revealed that the veteran had had 
continued deep dyspareunia, a feeling of pressure and 
cramping after coitus, and a feeling like she needed to void 
and have a bowel movement.  She had genuine urinary stress 
incontinence, and mild urge incontinence, which was 
exacerbated by her long history of bronchitis.  She used a 
catheter to empty her bladder.  The diagnosis was history of 
endometriosis followed by bladderatony with extensive 
abdominal surgeries, including two bowel surgeries.  Some of 
these surgeries had most likely contributed to her difficulty 
with her bladder and her bowels.


Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  

The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
report precedence over current findings.  See 38 C.F.R. § 4.2 
(1999); Francisco v. Brown, 7 Vet. App. 55 (1994).

However, in Fenderson v. West, 12 Vet. App. 119 (1999), the 
United States Court of Appeals for Veteran Claims (Court) 
held that the rule from Francisco, supra does not apply where 
the appellant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability.  Rather, at the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See 38 C.F.R. § 4.2 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will 
be resolved in the veteran's favor.  38 C.F.R. § 4.3 (1999).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (1999).

Where the minimum schedular evaluation requires residuals and 
the schedule does not provide a noncompensable evaluation, a 
noncompensable evaluation will be assigned when the required 
residuals are not shown.  38 C.F.R. § 4.31.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14 (1999).  

The Court has held that an appellant may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the appellant for the actual impairment of her 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, 
however, that when a veteran has separate and distinct 
manifestations attributable to the same injury, she should be 
compensated under different diagnostic codes.  Esteban v. 
Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. 
App. 225 (1993).



When regulations are changed during the course of the 
veteran's appeal, the criteria that are to the advantage of 
the veteran should be applied.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  Revised regulations do not allow for their 
retroactive application unless those regulations contain such 
provisions and may only be applied as of the effective date.  
See DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); see also 
McCay v. Brown, 9 Vet. App. 183,187 (1996).

Hysterectomy

The regulations provide that complete removal of the uterus 
and both ovaries is rated 100 percent disabling for three 
months after the removal, and 50 percent disabling 
thereafter.  38 C.F.R. § 4.116, Diagnostic Code 7617 (1999).

During the course of this appeal, the criteria under which 
the veteran's gynecological disability is evaluated were 
amended, effective May 22, 1995.  Where the law or regulation 
changes after a claim has been filed or reopened, but before 
the administrative or judicial appeal process has been 
concluded, the version more favorable to the veteran will 
apply.  Karnas, supra at 313.

However, in this instance, the Board notes that the criteria 
for evaluating the veteran's post-operative residuals of a 
hysterectomy and bilateral oophorectomy were unaffected by 
the implementation of the new rating criteria.

Chronic Bronchitis

The schedular criteria for evaluating respiratory disorders 
were changed effective October 7, 1996, during the pendency 
of the veteran's claim.  As is noted above, where the law or 
regulation changes after a claim has been filed or reopened, 
but before the administrative or judicial appeal process has 
been concluded, the version more favorable to the veteran 
will be applied.  See Karnas, supra.  

Chronic bronchitis is evaluated pursuant to 38 C.F.R. § 4.97, 
Diagnostic Code 6600.  Prior to October 7, 1996, a 
noncompensable evaluation was warranted for mild chronic 
bronchitis with slight cough, no dyspnea and few rales.  
Moderate chronic bronchitis with considerable night or 
morning cough, slight dyspnea on exercise, and scattered 
bilateral rales warranted a 10 percent evaluation.  

A 30 percent evaluation was warranted for moderately severe 
chronic bronchitis with persistent cough at intervals 
throughout the day, considerable dyspnea on exercise, rales 
throughout the chest, and beginning chronic airway 
obstruction.  Severe chronic bronchitis with severe 
productive cough and dyspnea on slight exertion and pulmonary 
function tests indicative of severe ventilatory impairment 
warranted a 60 percent evaluation.  

A 100 percent evaluation was warranted for pronounced chronic 
bronchitis with copious productive cough and dyspnea at rest, 
pulmonary function testing showing a severe degree of chronic 
airway obstruction, with symptoms of associated severe 
emphysema or cyanosis and findings of right-sided heart 
involvement.  See 38 C.F.R. § 4.97, Diagnostic Code 6600 
(1995).

Under the new rating criteria, effective October 7, 1996, a 
10 percent disability evaluation is warranted for FEV-1 of 71 
to 80 percent predicted, or FEV-1/FVC of 71 to 80 percent, or 
DLCO (Single Breath) (SB) 66 to 80 percent predicted.  

A 30 percent disability evaluation is warranted for FEV-1 of 
56 to 70 percent predicted, or FEV-1/FVC of 56 to 70 percent, 
or DLCO (SB) 56 to 65 percent predicted.  

For FEV-1 of 40 to 55 percent predicted, or FEV-1/FVC of 40 
to 55 percent, or DLCO (SB) of 40 to 55 percent predicted, or 
maximum oxygen consumption of 15 to 20 ml (with 
cardiorespiratory limit), a 60 percent disability evaluation 
is warranted.  




A 100 percent disability evaluation is warranted for FEV-1 
less than 40 percent of predicted value, or the ratio of FEV-
1FCV is less than 40 percent, or DLCO (SB) is less than 40 
percent predicted, or maximum exercise capacity less than 15 
milliliters oxygen consumption (with cardiac or respiratory 
limitation), or cor pulmonale (right heart failure), or right 
ventricular hypertrophy, or pulmonary hypertension (shown by 
Echo or cardiac catheterization), or episode(s) of acute 
respiratory failure, or requiring outpatient oxygen therapy.  
See 38 C.F.R. § 4.97, Diagnostic Code 6600 (1999).

Ratings under diagnostic codes 6600 to 6818, inclusive, and 
6821 will not be combined with each other.  Where there is 
lung or pleural involvement, ratings under diagnostic codes 
6819 and 6820 will not be combined with each other or with 
diagnostic codes 6600 to 6818 inclusive and 6821.  A single 
rating will be assigned under the diagnostic code, which 
reflects the predominant disability picture with elevation to 
the next higher evaluation where the severity of the overall 
disability warrants such elevation.  However, in cases 
protected by the provisions of Pub. L. 90-493, the graduated 
ratings of 50 and 30 percent for inactive tuberculosis will 
not be elevated.  38 C.F.R. § 4.96(a), in effect prior to 
October 7, 1996.

Ratings under diagnostic codes 6600 through 6818 and 6822 
through 6847 will not be combined with each other.  Where 
there is lung or pleural involvement, ratings under 
diagnostic codes 6819 and 6820 will not be combined with each 
other or with diagnostic codes 6600 through 6817 or 6822 
through 6847.  A single rating will be assigned under the 
diagnostic code, which reflects the predominant disability 
with elevation to the next higher evaluation where the 
severity of the overall disability warrants such elevation.  
However, in cases protected by the provisions of Pub. L. 90- 
493, the graduated ratings of 50 and 30 percent for inactive 
tuberculosis will not be elevated.  38 C.F.R. § 4.96(a), 
effective October 7, 1996.


Cholecystectomy with Appendectomy, Anemia

The Board notes that ratings under the digestive system, 
diagnostic codes 7301 to 7329, inclusive, 7331, 7342, and 
7345 to 7348, inclusive, will not be combined with each 
other.  A single evaluation will be assigned under the 
diagnostic code, which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114 (1999).

A noncompensable evaluation may be assigned for non-
symptomatic removal of the gall bladder, 10 percent with mild 
symptoms, and 30 percent with severe symptoms. 38 C.F.R. § 
4.114; Diagnostic Code 7318 (1999).  

During the course of the veteran's appeal the Board notes 
that effective October 23, 1995, the diagnostic criteria 
pertaining to hemic and lymphatic systems were revised.  
Under the provisions of Diagnostic Code 7700 (pernicious 
anemia) which were in effect prior to October 23, 1995, a 100 
percent evaluation is assigned for an acute, rapidly 
progressive anemia without remission, or with few or brief 
remissions.  38 C.F.R. § 4.117, Diagnostic Code 7700 (1995).

A 70 percent disabling is assigned for chronic anemia, 
following acute attacks; severe, with characteristic marked 
departures from normal blood count, with severe impairment of 
health and pronounced asthenia.  Id.

A 60 percent disability evaluation is assigned for anemia 
that is chronic, following acute attacks with characteristic 
definite departures from normal blood count, with impairment 
of health and severe asthenia.  Id.

A 30 percent evaluation is assigned for incipient pernicious 
anemia with characteristic achlorhydria and changes in blood 
count.  38 C.F.R. § 4.117, Diagnostic Code 7700.  Id.




Under the revised provisions of Diagnostic Code 7700, anemia, 
hypochromic-microcytic and megaloblastic, such as iron-
deficiency and pernicious anemia, effective October 23, 1995, 
a 100 percent evaluation is warranted for Hemoglobin 5 gm/100 
ml or less, with findings such as high output, congestive 
heart failure or dyspnea at rest.  38 C.F.R. § 4.117, 
Diagnostic Code 7700 (1999).

A 70 percent disability evaluation is warranted for 
Hemoglobin 7 gm/100 ml or less, with findings such as dyspnea 
on mild exertion, cardiomegaly, tachycardia (100 to 120 beats 
per minute) or syncope (three episodes in the last six 
months).  Id.

A 30 percent disability evaluation is warranted for 
Hemoglobin 8 gm/100 ml or less, with findings such as 
weakness, easy fatigability, headaches, lightheadedness, or 
shortness of breath.  Id.

A 10 percent evaluation is warranted for Hemoglobin 10-gm/100 
ml or less with findings such as weakness, easy fatigability 
or headaches.  A non-compensable evaluation is warranted for 
Hemoglobin 10 gm/100 ml or less, asymptomatic.  Id.

The highest rating provided by the VA Schedule for Rating 
Disabilities for a hiatal hernia is 60 percent, and that 
rating contemplates a level of impairment which includes 
symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia; or other symptom 
combinations productive of severe impairment of health.  A 30 
percent rating is warranted where there is persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  A 10 
percent rating is appropriate where the evidence shows two or 
more of the symptoms for the 30 percent evaluation of less 
severity.  38 C.F.R. § 4.114, Diagnostic Code 7346 (1999).





Paroxysmal Atrial Tachycardia

Effective prior to January 12, 1998, the veteran's service-
connected paroxysmal atrial tachycardia may be evaluated 
under 38 C.F.R. § 4.104, Diagnostic Code 7013. Under that 
diagnostic code, paroxysmal tachycardia, when severe, with 
frequent attacks, is assigned a 30 percent rating.  Where 
there are infrequent attacks, the rating is 10 percent.  38 
C.F.R. Part 4 (1996).  30 percent is the maximum rating under 
these schedular criteria.

By regulatory amendment effective January 12, 1998, however, 
substantive changes were made to the schedular criteria for 
evaluating diseases of the heart, as set forth in 38 C.F.R. § 
4.104, Diagnostic Codes 7000-7017.  See 62 Fed. Reg. 65207- 
65244 (1997).  As noted earlier, where the law or regulations 
governing a claim change while the claim is pending, the 
version more favorable to the claimant applies, absent 
congressional intent to the contrary.  See Karnas, supra at 
312-313.  The Board notes that the RO properly considered 
both the current and former regulations in evaluating the 
veteran's paroxysmal atrial tachycardia disability.

The revised regulations do not contain a diagnostic code 
specifically for paroxysmal atrial tachycardia.  Rather, 
38 C.F.R. § 4.104, Diagnostic Code 7010 concern 
supraventricular arrhythmias.  Diagnostic Code 7010 provides 
that paroxysmal atrial fibrillation or other supraventricular 
tachycardia with more than four episodes per year, documented 
by ECG or Holter monitor, warrants a 30 percent evaluation.  
Permanent atrial fibrillation (lone atrial fibrillation), or; 
one to four episodes per year of paroxysmal atrial 
fibrillation or other supraventricular tachycardia, 
documented by ECG or Holter monitor, warrants a 10 percent 
evaluation.  38 C.F.R. § 4.104, Diagnostic Code 7010 (1999).  
30 percent is the maximum rating under this schedular 
criteria.


Rectocele, Status Post Repair

The veteran's disability is rated under Diagnostic Code 7330.  
Fistula of the intestine, persistent, or after attempt at 
operative closure warrants a 100 percent rating when 
manifested by copious and frequent fecal discharge, and a 60 
percent rating when manifested by consistent or frequent 
fecal discharge.  Slight infrequent discharge warrants a 30 
percent rating.  When healed, rate for peritoneal adhesions 
(Diagnostic Code 7301).  38 C.F.R. § 4.114, Diagnostic Code 
7330.

Pursuant to Diagnostic Code 7301, adhesions of the 
peritoneum, a 10 percent rating contemplates moderate 
disability with pulling pain on attempting work or aggravated 
by movements of the body, or occasional episodes of colic 
pain, nausea, constipation (perhaps alternating with 
diarrhea) or abdominal distention; a 30 percent rating 
contemplates moderately severe disability with partial 
obstruction manifested by delayed motility of barium meal and 
less frequent and less prolonged episodes of pain; and a 50 
percent rating, the highest rating assignable, contemplates 
severe disability manifested by definite partial obstruction 
shown by X-ray, with frequent and prolonged episodes of 
severe colic distention, nausea or vomiting, following severe 
peritonitis, ruptured appendix, perforated ulcer, or 
operation with drainage.  38 C.F.R. § 4.114, Diagnostic Code 
7301 (1999).

Ratings for adhesions will be considered when there is 
history of operative or other traumatic or infectious 
(intraabdominal) process, and at least two of the following: 
disturbance of motility, actual partial obstruction, reflex 
disturbances, presence of pain.  38 C.F.R. § 4.114, 
Diagnostic Code 7301, Note (1999).

A rectovaginal fistula with vaginal fecal leakage at least 
once a day, which requires wearing of a pad, is assigned a 
100 percent evaluation.  When the vaginal fecal leakage is 
four or more times per week, but less than daily, and 
requires the wearing of a pad, a 60 percent evaluation is 
assigned.  A 30 percent evaluation is assigned if the vaginal 
fecal leakage is one to three times per week and requires the 
wearing of a pad.  

A 10 percent evaluation is assigned when the vaginal fecal 
leakage is less than once a week.  A rectovaginal fistula 
without leakage is assigned a noncompensable evaluation.  38 
C.F.R. § 4.116, Diagnostic Code 7624 (1999).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1) (1999).

Every element in any way affecting the probative value to be 
assigned to the evidence must be thoroughly and 
conscientiously studied in the light of the established 
policies of VA to the end that decisions will be equitable 
and just.  38 C.F.R. § 4.6 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, 4.3 (1999).

Analysis

Initially, the Board notes that the veteran's claims of 
entitlement to increased evaluations for status post 
hysterectomy with removal of both ovaries, chronic 
bronchitis, cholecystectomy with appendectomy, anemia, 
paroxysmal atrial tachycardia and residuals of rectocele 
surgery are found to be well grounded under 38 U.S.C.A. § 
5107(a) (West 1991).  That is, she has presented plausible 
claims.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  

The veteran's assertions concerning the severity of her 
service-connected disabilities (that are within the 
competence of a lay party to report) are sufficient to 
conclude that her claims for increased evaluation for those 
disabilities are well grounded.  See King v. Brown, 5 Vet. 
App. 19 (1993).

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath, 
supra, the Board has reviewed the service medical records and 
all other evidence of record pertaining to the history of the 
veteran's disabilities.  The Board has found nothing in the 
historical record that would lead to a conclusion that the 
evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical histories.

It is well to note that the veteran was afforded the benefit 
of comprehensive examinations to properly assess the nature 
and extent of severity of her disabilities.  VA has 
satisfactorily assisted the veteran in the development of her 
well-grounded claims, and there is no indication that there 
exists additional pertinent medical documentation of a 
probative nature relative to the claims on appeal which has 
not already been requested and/or obtained.
VA regulations provide that unlisted disorders should be 
rated under a closely related disease or injury in which not 
only the functions affected, but the anatomical localization 
and symptomatology is closely analogous.  38 C.F.R. § 4.20 
(1999). The record reflects that the veteran's 
cholecystectomy with appendectomy, paroxysmal atrial 
tachycardia and residuals of rectocele surgery disabilities 
are presently rated under analogous criteria.  The veteran 
has been provided the essential rating criteria.  The Board 
finds the selected rating schemes appropriate for the 
veteran's disabilities in view of the symptomatology and the 
diseases for which service connection is in effect.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992); 38 C.F.R. §§ 4.20, 
4.21 (1999).

Hysterectomy

The veteran is currently receiving the maximum schedular 
evaluation for post-operative residuals of a hysterectomy and 
bilateral oophorectomy under Diagnostic Code 7617.  Moreover, 
she is in receipt of special monthly compensation under 
38 U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a) on account of 
anatomical loss of a creative organ.  

The only way that a rating in excess of 50 percent can be 
assigned for the veteran's post-operative residuals of a 
hysterectomy and bilateral oophorectomy is on an 
extraschedular basis pursuant to 38 C.F.R. § 3.321(b)(1).  38 
C.F.R. § 3.321(b)(1) requires the presence of an exceptional 
or unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown.  The 
Board, however, is still obligated to seek all issues that 
are reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the law or regulations.


In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  

In the veteran's case at hand, the Board notes that the RO 
considered the appropriateness of an extraschedular rating 
for the veteran's post-operative residuals of a hysterectomy 
and bilateral oophorectomy and determined that an extra-
schedular rating was not warranted. 

The evidence, with respect to this issue, does not show such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment.  In 
fact, the VA examiner, during the July 1998 examination noted 
that the veteran, in spite of her chronic abdominal pain and 
obstipation, works as an investigator; but, she can no longer 
do the police work she did previously.  

Moreover, there is no evidence that the hysterectomy or 
oophorectomy has necessitated frequent periods of 
hospitalization subsequent to the original surgery performed 
in April 1985.  Thus, the Board agrees with the RO's 
determination that an extra-schedular rating is not 
warranted.  The law provides that the Board may affirm the 
RO's conclusion that a claim does not meet the criteria for 
submission for an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1), or may reach such a conclusion on its own.  
See Floyd v. Brown, 8 Vet. App. 88, 96 (1996); Bagwell v. 
Brown, 9 Vet. App. 337, 338-339 (1996).

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
her case to the Under Secretary or to the Director for review 
for consideration of extraschedular evaluation pursuant to 
the provisions of 38 C.F.R. § 3.321(b)(1).


Chronic Bronchitis

The evidence shows that, prior to August 29, 1994 chronic 
bronchitis was diagnosed as mild bronchiospasm.  In July 
1990, her airway was clear and the diagnosis was history of 
bronchitis.  This symptomatology is encompassed under the 
previous regulations, 38 C.F.R. § 4.97, Diagnostic Code 6600 
(1996), and warrants a non-compensable rating.  Thus, based 
upon this evidence the Board finds that prior to August 29, 
1994, not more than a non-compensable rating under the 
previous regulations is warranted.  

The Board further finds that the next higher rating of 10 
percent was not warranted because prior to August 29, 1994, 
the evidence did not show a bronchitis condition which was 
manifested to the extent of moderate dyspnea on extended 
exertion, considerable night or morning cough or scattered 
bilateral rales.  38 C.F.R. § 4.97 (1996).

On the other hand, evidence is sufficient to warrant a 30 
percent rating under the previous rating criteria effective 
from August 29, 1994.  In order to warrant a 30 percent 
evaluation the evidence must show persistent cough at 
intervals throughout the day, considerable dyspnea on 
exercise or beginning chronic airway obstruction.  

The medical records reveal a recent VA pulmonary function 
test that showed a mild obstructive lung defect.  In that 
report, airway obstruction was confirmed.  The veteran had a 
strong barking cough throughout the test.  See 38 C.F.R. § 
4.97, Diagnostic Code 6600 (1996).  Thus, the Board, in 
applying the previous criteria to the facts of this case 
prior to August 29, 1994, finds that the previous criteria 
are more favorable to the veteran than the amended criteria.  
See Karnas, supra.

The amended criteria, which became effective October 7, 1996, 
are not applicable to this case prior to such effective date.  
The law precludes an effective date earlier than the 
effective date of the liberalizing law or regulation 
"pursuant to" which such benefits would have to be provided.  
See DeSousa, supra.

Although the evidence is sufficient to support a 30 percent 
rating under the previous criteria, it does not support a 
rating higher than 30 percent under either the previous or 
amended regulations.  It has not been demonstrated that, 
since August 29, 1994 and on and after October 7, 1996, the 
symptomatic manifestations of chronic bronchitis have 
resulted in severe productive cough and dyspnea on slight 
exertion or PFT indicative of severe ventilatory impairment 
or resulted in a FEV-1 of 40- to 55-percent predicted; or 
FEV- 1/FVC of 40 to 55 percent; or DLCO (SB) of 40- to 55- 
percent predicted; or maximum oxygen consumption of 15 to 20 
ml/kg/min (with cardiorespiratory limit) to warrant the next 
higher evaluation of 60 percent.  See 38 C.F.R. § 4.97, 
Diagnostic Code 6600 (Effective before and after October 7, 
1996).

Accordingly, the Board finds the evidence in this case 
warrants a 30 percent evaluation under the previous criteria.  
As noted above, the data from the August 1998 pulmonary 
function test are consistent with a 30 percent evaluation 
under the previous criteria as there is evidence of 
moderately severe chronic bronchitis with persistent cough at 
intervals through the day, considerable expectoration, and 
beginning chronic airway obstruction.  38 C.F.R. § 4.97, 
Diagnostic Code 6600 (Effective before October 7, 1996).

Cholecystectomy with Appendectomy, Anemia

The veteran's service-connected cholecystectomy with 
appendectomy disability is evaluated as 0 percent disabling 
under 38 C.F.R. § 4.114, Diagnostic Code 7318.  This rating 
schedule provides evaluations for mild and severe symptoms, 
as well as nonsymptomatic, resulting from removal of the gall 
bladder.  

In this instance, the medical evidence of record is negative 
for any problems, complaints, or treatment associated with 
the veteran's post status cholecystectomy with appendectomy.  
Based upon the evidence in this case, the Board must conclude 
that the veteran's condition is asymptomatic and therefore 
warrants a disability evaluation of 0 percent.  A non-
compensable evaluation is granted whenever the condition is 
asymptomatic.


Anemia is rated under 38 C.F.R. § 4.117, Diagnostic Code 
7700.  The Board observes here that because the veteran's 
increased rating claim was filed prior to October 23, 1995, 
the diagnostic criteria in effect prior to that date as well 
as the amended criteria effective that date must be 
considered.  Since this appeal was pending at the time the 
applicable regulations were amended, the veteran is entitled 
to consideration under whichever criteria provide her with a 
higher rating.  See Karnas, supra.  The Board reiterates that 
when a law or regulation changes after a claim has been 
filed, but before the administrative or judicial appeal 
process has been concluded, the version more favorable to the 
veteran generally applies.  Id.  

The Board notes that the RO failed to provide the veteran the 
criteria for anemia under the previous regulations.  
Accordingly, the Board has considered whether or not the 
veteran has been prejudiced.  In Bernard v. Brown, 4 Vet. 
App. 384 (1993), the Court held that before the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by 
being denied those opportunities. 

In this case the Board has determined that under the previous 
regulations, none of the evidence of record supports an 
evaluation higher than that assigned, at any point within the 
appeal.  Accordingly, no prejudice has resulted herein.  See 
Bernard, supra.

Under the previous criteria, 30 percent was the minimum 
rating.  A 30 percent rating was warranted for incipient 
anemia with characteristic achlorhydria and changes in blood 
count.  38 C.F.R. § 4.117, Diagnostic Code 7700 (1995).  The 
medical evidence of record does not reveal that the veteran 
has any symptoms which meet the criteria for a compensable 
disability rating under the previous criteria.  

In this instance, where the schedule does not provide a zero 
percent evaluation, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  See 38 C.F.R. § 4.31.

Under the amended criteria, a non-compensable (0%) rating is 
warranted for asymptomatic anemia with hemoglobin 10gm/100ml 
or less.  The criteria for a 10 percent rating contemplate 
hemoglobin 10gm/100ml or less with findings such as weakness, 
easy fatigability or headaches.  38 C.F.R. § 4.117, 
Diagnostic Code 7700 (1999).  

The medical evidence shows that the veteran was diagnosed 
with a history of anemia for which she takes B12 because of 
an intolerance for iron.  According to the 1998 VA laboratory 
report, her hemoglobin level was 12.5 g/dl.  The Board finds 
that the veteran's anemia more nearly approximates the rating 
criteria contemplated by a 0 percent rating as her hemoglobin 
level is not low enough to warrant a compensable evaluation.  
Therefore the appropriate evaluation under Diagnostic Code 
7700 is 0 percent.  The criteria for a higher evaluation of 
10 percent have not been met; nor have they been nearly 
approximated for the aforementioned reasons.

The Board did consider whether a higher evaluation could be 
assigned by rating the veteran's condition as a hiatal 
hernia.  38 C.F.R. § 4.114, Diagnostic Code 7346.  However, 
under that diagnostic code the symptoms likewise do not 
approximate the criteria for a 10 percent evaluation.  She 
has not demonstrated considerable impairment of health due to 
alleged symptoms.  Id.


Paroxysmal Atrial Tachycardia

The veteran is currently assigned a 10 percent disability 
evaluation for paroxysmal atrial tachycardia under 38 C.F.R. 
§ 4.104, Diagnostic Code 7013 (1995).

During the pendency of the veteran's appeal substantive 
changes were made to the schedular criteria for evaluating 
diseases of the heart, which became effective January 12, 
1998.  A review of the record reveals that the RO has 
evaluated the veteran's service connected paroxysmal atrial 
tachycardia under the previous and amended criteria, at 38 
C.F.R. § 4.104, DC 7013 (1995) and 38 C.F.R. § 4.104, DC 7010 
(1999), respectively.

Therefore, the Board will consider both the previous and 
amended criteria.  Additionally, the Board reiterates that a 
grant of benefits based on revised rating criteria may not be 
effective prior to the date of the amended legislation.  38 
U.S.C.A. § 5110(g) (West 1991), see also DeSousa, supra.

The medical evidence shows that between February 17, 1993, 
the effective date of the 10 percent disability evaluation, 
and January 12, 1998, the effective date of the amended 
regulations the veteran's symptoms associated with paroxysmal 
atrial tachycardia warranted a 10 percent disability 
evaluation as they were productive of no more than infrequent 
attacks.  In February 1993 the veteran was diagnosed with 
palpitations.  However, in April 1995 her heart rate and 
rhythm were regular without murmurs, rubs or gallops.  ECG in 
1997 showed no valvular abnormalities and preserved overall 
left ventricular function.

Therefore, for the reasons discussed above, the Board finds 
that a rating higher than 10 percent is not warranted for 
paroxysmal atrial tachycardia under the previous criteria of 
Diagnostic Code 7013.

The Board finds that since January 12, 1998 the evidence in 
this case does not warrant an increased evaluation in excess 
of 10 percent for paroxysmal atrial tachycardia as it is not 
manifested by more than four episodes per year documented by 
ECG or Holter monitor which is required for the next higher 
evaluation of 30 percent.  The most recent VA ECG examination 
in 1998 was normal.  Sinus rhythm was also reported as 
normal.  Thus, the results of the electrocardiogram are 
against a finding that an evaluation in excess of 10 percent 
is warranted under the amended criteria of Diagnostic Code 
7010. 


Based upon the foregoing, the criteria for an evaluation in 
excess of 10 percent under Diagnostic Code 7010 or 7013 are 
not met.  See 38 C.F.R. § 4.104, Diagnostic Code 7013 (1995) 
and Diagnostic Code 7010 (1999).


Residuals of Rectocele Surgery

From February 19, 1993 to April 26, 1995 the veteran's 
rectocele disorder was evaluated at 60 percent disabling 
under 38 C.F.R. § 4.116, Diagnostic Code 7624 (1999) as the 
evidence of record showed that she had severe symptoms 
requiring intermittent catheter use to empty her bladder, 
constipation and pelvic pain.  During that period, there is 
no evidence of record showing that symptomatology of the 
veteran's rectocele condition was manifested by vaginal fecal 
leakage at least once a day requiring wearing a pad, which is 
what is required to warrant the maximum rating of 100 percent 
under Diagnostic Code 7624.  

Medical evidence dated in 1993 revealed that the veteran 
complained of constipation without fecal leakage.  She was 
noted to have a large rectocele of the anterior rectal wall 
in June 1994.  Therefore, the Board finds that from February 
19, 1993 to April 26, 1995, the veteran's symptomatology more 
closely reflect the criteria for a 60 percent evaluation for 
residuals of rectocele surgery under Diagnostic Code 7624.

From July 1, 1995 the veteran's rectocele disability was 
evaluated as 0 percent disabling under 38 C.F.R. § 4.116, 
Diagnostic Code 7624 (1999) as the evidence of record showed 
no more than slight symptomatology and no vaginal fecal 
leakage associated with rectocele.  There was no recurrence 
of the rectocele shown at VA examination in July 1998.  The 
veteran was found to have good rectovaginal support.  There 
were no parametrial or pelvic masses.




Based upon the evidence, the manifestations of symptoms 
associated with the veteran's rectocele do not warrant a 
compensable evaluation.  In order to warrant a compensable 
evaluation of 10 percent the evidence must show vaginal fecal 
leakage less than once a week.  Since this is not shown in 
the record, a compensable evaluation for residuals of 
rectocele surgery is not warranted.

The Board notes that the symptoms associated with status post 
repair of cystocele with urinary incontinence and retention 
are closely related to those of her rectocele.  However, the 
criteria under which each is evaluated are distinct, as the 
criteria for the rectocele relates to vaginal fecal leakage 
while service-connected status post repair of cystocele with 
urinary incontinence and retention is related to and 
evaluated under voiding dysfunction. 

With respect to the veteran's claims, the Board observes that 
in light of Floyd, supra, the Board does not have 
jurisdiction to assign an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1999) in the first instance.  The 
Board, however, is still obligated to seek all issues that 
are reasonably raised from a liberal reading of the documents 
or testimony of record and to identify all potential theories 
of entitlement to a benefit under the law or regulations.

In Bagwell, supra, the Court clarified that it did not read 
the regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1), or from 
reaching such conclusion on its own.  In the veteran's case 
at hand, the RO provided the criteria for assignment of an 
extraschedular evaluation but considered it only on the issue 
of service-connected status post hysterectomy with removal of 
both ovaries and in that instance, determined that the 
veteran's disability picture was not unusual or exceptional 
in nature such as to warrant assignment of an extraschedular 
evaluation.

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where the 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
her case to the Under Secretary or Director for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).

The veteran's disabilities have not required frequent 
inpatient care and have not been shown to markedly interfere 
with employment such as to render impractical the application 
of the regular schedular standards, thereby precluding a 
grant of entitlement to increased evaluations on an 
extraschedular basis.  There exists no basis upon which to 
predicate referral of the veteran's case to the Under 
Secretary or the Director of the VA Compensation and Pension 
Service for consideration of extraschedular evaluation.

The schedular criteria for each of the veteran's disabilities 
adequately compensate her for the nature and extent of 
severity of each such disability for the pertinent periods of 
time discussed earlier.  Having reviewed the record with 
these mandates in mind, the Board finds no basis for further 
action on these questions.

According to the decision of the Court in Fenderson, supra, 
because the veteran's appeal of the issue of service-
connected residuals of rectocele surgery ensues from her 
disagreement with the rating assigned in connection with her 
original claim for entitlement to service connection, 
"staged," ratings for separate periods of time, based on the 
facts found, must be considered.  See Fenderson, supra.  In 
this case, the RO assigned separate staged ratings for the 
veteran's rectocele condition, and the Board finds no 
evidentiary basis upon which to change the staged rating 
scheme promulgated by the RO. 

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to increased evaluations for status post 
hysterectomy with removal of both ovaries, cholecystectomy 
with appendectomy, anemia, paroxysmal atrial tachycardia and 
residuals of rectocele surgery.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).

In reaching this decision the Board has considered all 
potentially applicable provisions (as shown above) of 38 
C.F.R. Parts 3 and 4 (1999), whether or not they were raised 
by the veteran or his representative, as required by 
Schafrath, supra.  In this case, the Board finds no other 
provision upon which to assign higher disability evaluations.


ORDER

Entitlement to an evaluation in excess of 50 percent for 
status post hysterectomy with removal of both ovaries is 
denied.

Entitlement to a compensable rating for chronic bronchitis 
prior to August 29, 1994, is denied.

Entitlement to an increased evaluation of 30 percent for 
chronic bronchitis on and after August 29, 1994, is granted, 
subject to the governing criteria applicable to the payment 
of monetary benefits.

Entitlement to a compensable rating for cholecystectomy with 
appendectomy, anemia, is denied.

Entitlement to an evaluation in excess of 10 percent for 
paroxysmal atrial tachycardia is denied.

Entitlement to an initial disability evaluation in excess of 
60 percent for residuals of rectocele surgery from February 
19, 1993 to April 26, 1995, is denied.

Entitlement to an initial compensable disability evaluation 
for residuals of rectocele surgery from July 1, 1995, is 
denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

